Exhibit 10.2

 

AMENDMENT NO. 1 TO
RESEARCH AND DEVELOPMENT SERVICES AGREEMENT

 

THIS AMENDMENT NO. 1 TO RESEARCH AND DEVELOPMENT SERVICES AGREEMENT (this
“Amendment”) dated as of September 23, 2015 (the “Amendment Date”), is entered
into between OncoSec Medical Incorporated, a Nevada corporation (hereinafter,
“Company”), having offices at 9810 Summers Ridge Road, Suite 110, San Diego,
California 92121, and Merlin CSI, LLC, a California limited liability company
(hereinafter, “Merlin”), having offices at 13135 Danielson Street #212, Poway,
California 92064, with respect to the following facts:

 

A.            The Parties entered into the Research and Development Services
Agreement dated as of March 6, 2015 (the “Agreement”).  All terms used, but not
defined, herein shall have the respective meanings set forth in the Agreement.

 

B.            Company desires to provide certain Equipment (as defined below) to
Merlin, and Merlin desires to receive such Equipment from Company, for Merlin’s
use in performing its obligations under the Agreement.

 

C.            The Parties now desire to amend the Agreement in certain respects
on the terms and conditions set forth below.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth below, the Parties hereby amend the Agreement and otherwise
agree as follows:

 

1.             Amendments.

 

1.1          The Agreement is hereby amended to add the following Section 24:

 

“24.        Equipment.  Subject to the terms and conditions stated in this
Agreement, Company hereby grants Merlin a right to use the equipment identified
in Exhibit C (the “Equipment”) solely for the purpose of performing work
pursuant to this Agreement.

 

Merlin shall: (i) use the Equipment solely in performance under this Agreement;
(ii) not use the Equipment in any manner inconsistent with this Agreement or for
any other commercial purpose; and (iii) use, store, and maintain the Equipment
in compliance with all applicable laws, regulations, guidelines, and
manufacturer recommendations. Company shall retain possession of and control
over the Equipment and shall not transfer or provide access to any Equipment to
any person or entity other than the employees of Company without OncoSec’s prior
written consent. The Equipment may not be sent or used at any location other
than Company’s address as listed below without OncoSec’s prior written consent.

 

All rights and title in and to the Equipment are held by Company and nothing in
this Agreement shall grant Merlin any ownership rights in or to the Equipment.
Merlin acknowledges that nothing contained in this Agreement shall be construed
as granting or conferring any rights by express or implied license or otherwise
to Merlin in the Equipment other than the rights expressly set forth herein.
Upon the earlier of (1) the

 

1

--------------------------------------------------------------------------------


 

expiration or termination of this Agreement or (2) Company’s written request,
Merlin shall promptly return the Equipment to Company in substantially the same
condition in which it was provided to Merlin.

 

Merlin assumes all liability for damages that may arise from its and its
permitted employees’ use, storage or disposal of the Equipment. To the extent
permitted by law, Company shall not be liable to Merlin for any loss, claim or
demand made by Merlin, or made against Merlin by any other person or entity, due
to or arising from the use, storage or disposal of the Equipment by or on behalf
of Merlin. In no event shall Company be liable to Merlin for any consequential,
incidental, direct, indirect or special damages in connection with this
Agreement, however caused, whether based on contract, tort, warranty or other
legal theory, and whether or not informed of the possibility of such damages or
if such damages were reasonably foreseeable. Merlin agrees to indemnify, defend
and hold Company harmless from and against any and all claims, actions, damages,
liabilities, costs and expenses, including reasonable attorneys’ fees and
expenses, arising out of any claims caused by or related to Merlin’s or its
permitted employees’ use of the Equipment.

 

Should the Parties desire to transfer additional equipment from Company to
Merlin under this Section, Company shall prepare an updated Exhibit C, which
Merlin shall sign and return to Company. Any updated Exhibit C shall be added to
any then-existing Exhibit C and all such documents collectively shall constitute
Exhibit C hereto.”

 

1.2          The Agreement is hereby amended to add Attachment 1 hereto as
Exhibit C.

 

2.             Miscellaneous.

 

2.1          This Amendment shall be effective for all purposes as of the
Amendment Date. Except as otherwise expressly modified by this Amendment, the
Agreement shall remain in full force and effect in accordance with its terms.

 

2.2          This Amendment may be executed in counterparts, each of which shall
be deemed to be an original and together shall be deemed to be one and the same
agreement.

 

2.3          This Amendment has been executed in the State of California and its
validity, construction, and all rights under it shall be governed by the laws of
the State of California without reference to conflicts of law principles.

 

IN WITNESS WHEREOF, the Parties have duly executed and delivered this Amendment
as of the Amendment Date.

 

MERLIN CSI, LLC

 

ONCOSEC MEDICAL INCORPORATED

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tom Voorhees

 

By:

/s/ Punit Dhillon

 

Tom Voorhees

 

 

Punit S. Dhillon

 

CEO

 

 

President and CEO

 

2

--------------------------------------------------------------------------------


 

ATTACHMENT 1

 

EXHIBIT C - EQUIPMENT

 

1.              Item Description: 1520CT Variac Variable Transformer

Quantity: 1

Asset Tag No.: 100226

 

2.              Item Description: Agilent High Voltage Differential Probe 25MHz
Model N2791A

Quantity: 1

Asset Tag No.: 100228

 

3.              Item Description: 4Channel Mixed Oscilloscope 350MHz MSO-X-4034A

Quantity: 1

Asset Tag No.: 100081

 

4.              Item Description: 50MHz/125A AC/DC Current Probe KeySight Model
1147B

Quantity: 1

Asset Tag No.: 100225

 

5.              Item Description: Agilent Signal Waveform Generator 33500A

Quantity: 1

Asset Tag No.: 100074

 

6.              Item Description: DEI — High Voltage pulse generator model
PVX-4150

Quantity: 1

Asset Tag No.: 100075

 

7.              Item Description: Philmore STU1000 1000-watt foreign voltage
transformer

Quantity: 1

Asset Tag No.: 100227

 

Acknowledged by Merlin CSI, LLC:

 

By:

/s/ Gilbert Carlson

 

 

 

 

Name:

Gilbert Carlson

 

 

 

 

Date:

29 September 2015

 

 

3

--------------------------------------------------------------------------------

 